Opinion by
Ector, P. J.
§ 605. Demurrer and exceptions; petition for injunction. We must take the allegations of the petition to be true in considering the action of the court on the exceptions and demurrer to the petition. We believe that the court erred in sustaining the demurrer and exceptions to the petition, and in dissolving the injunction and dismissing the bill.
§ 606. Execution; right of defendant to point out property to he levied upon. The defendant in execution, his agent or attorney, in all cases, has the right to designate the property to be levied on, provided said property shall be in the county where judgment shall have been rendered, or to which the execution may be issued; if the defendant,- his agent or attorney, shall fail or refuse to designate the same, it being his own property, then levy shall be made by the officer. [Pas. Dig. art. 3775.]
In Eoss v. Lister, 14 Tex. 469, the head-notes are not supported by the decision. The demand in that case had been made of, and defendant had failed to point out.
Eeversed and remanded.